By the Court:
This is an action of replevin, and the plaintiff had judgment for the restitution and possession of the following named goods, mentioned in the complaint, to wit: Buckwheat, valued at three hundred and sixty-five dollars and seventy-five cents; sweet potatoes, valued at thirty-nine dollars; Irish potatoes, valued at one hundred and sixty dollars; squash, valued at one hundred and forty-five dollars; or in case restitution and possession thereof cannot be had, then for the sum of seven hundred and nine dollars and seventy-five cents, the value thereof as found by the Court. This description of goods recovered is obviously insufficient to sustain a judgment in replevin, unless, perhaps, it be aided in this instance by reference to the description set forth in the complaint. On looking into the complaint, however, the description there given is, if possible, even less definite than that found in the judgment itself. A portion of the property is there described as “ about ten acres of potatoes, about four acres of squash,” etc.
Judgment reversed, and cause remanded.